F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                       November 10, 2005
                                TENTH CIRCUIT
                                                                          Clerk of Court

 RODNEY SMITH

              Petitioner-Appellant,                      No. 05-6121
       v.                                             (W.D. Oklahoma)
 RON WARD, Director, Oklahoma                     (D.C. No. CIV-04-1438-L)
 Department of Corrections

              Respondent-Appellee.




                                      ORDER



Before EBEL, MCKAY, and HENRY, Circuit Judges.


      Rodney Smith, an Oklahoma state prisoner proceeding pro se, seeks a

certificate of appealability (“COA”) to appeal the district court’s decision denying

his 28 U.S.C. § 2241 petition Mr. Smith also seeks leave to proceed in forma

pauperis (“IFP”).

      To obtain a COA, Mr. Smith must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Mr. Smith may make

this showing by demonstrating that “reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to
proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal

quotation marks omitted). “[A] claim can be debatable even though every jurist

of reason might agree, after the COA has been granted and the case has received

full consideration, that [the] petitioner will not prevail.” Id. at 338.

      Mr. Smith’s § 2241 petition alleges that he was denied due process in a

disciplinary proceeding conducted at the Lawton Correctional Facility. In that

proceeding, Mr. Smith was found guilty of misconduct, and, as a result, 365 days

of earned time credits were removed from his record. He maintains that there was

insufficient evidence to support the misconduct charge and that the disciplinary

proceedings were initiated in retaliation for his refusal to sign an evaluation

report.

      Upon review of the record, we conclude for the reasons set forth in the

magistrate judge’s well-reasoned and thorough report and recommendation that

Mr. Smith’s due process claim lacks merit. Mr. Smith received notice of the

charges, an opportunity to present a defense, and a written statement of the

reasons for the disciplinary decision. Additionally, the disciplinary charge was

supported by evidence in the record. As a result, the proceeding satisfied the

requirements of the Due Process Clause. See Wolff v. McConnell, 418 U.S. 539,

563-67 (1974) (setting forth the procedural requirements for prison disciplinary

hearings); see also Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454-55



                                           -2-
(1985) (holding that, in order to comport with due process, “the findings of the

prison disciplinary board [must be] supported by some evidence in the record”).

      Mr. Smith also argues that he is entitled to an evidentiary hearing in the

federal district court. Again, Mr. Smith’s argument is not supported by the

applicable law. Prison officials afforded him an adequate hearing, and the Due

Process Clause does not require a second opportunity before a federal court to

contest the disciplinary charge. See id. at 455-56 (“Ascertaining whether this

[due process] standard is satisfied does not require examination of the entire

record, independent assessment of the credibility of witnesses, or weighing of the

evidence. Instead, the relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.”).

Because the record “conclusively show[s] that [Mr. Smith] is entitled to no

relief,” the district court did not err in failing to conduct an evidentiary hearing.

See United States v. Lopez, 100 F.3d 113, 119 (10th Cir. 1996) (internal

quotation marks omitted). .

      Accordingly, we DENY Mr. Smith’s application for a COA, DENY his

request to proceed IFP, and DISMISS this appeal.



                                  Entered for the Court,

                                  Robert H. Henry
                                  Circuit Judge


                                          -3-